Citation Nr: 0504074	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  92-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972.  
He had service in the Republic of Vietnam from October 1970 
to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge sitting at the RO, in October 
1992.  A transcript of the hearing is of record.

The Board remanded this case in July 1993 and January 1999 
for additional stressor development and to afford the veteran 
VA examinations.

The veteran subsequently suffered 4 catastrophic 
cardiovascular accidents (CVA) in 2001.  He now is 
incompetent and suffers from vascular dementia, total 
incontinence, right side hemiparesis, and an inability to 
communicate.  By rating action in September 2002 the veteran 
was granted entitlement to aid and attendance pension 
benefits. 


FINDING OF FACT

The veteran did not engage in combat with the enemy and he 
does not have PTSD as a result of a corroborated service 
stressor.



CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
October 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although it 
did not specifically address the VCAA "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
his responsibility to provide to VA any evidence under his 
control pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the March 2004 supplemental statement of the case 
(SSOC).  In light of the actual notice provided, the Board 
finds that any content deficiency in the VCAA notice letter 
was non-prejudicial error.  

The VCAA requires is that the duty to notify be satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified post-service medical records relevant to 
the issue on appeal have been requested or obtained.  

Criteria.   Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2004).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

The Board must then determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In particular, as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony, 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  

Background.   The veteran's records do not show any awards or 
decorations consistent with his having engaged in combat.  
The veteran's service medical records are silent as to 
complaints, treatment or diagnoses relating to any mental 
disorders or any treatment for combat wounds.  On his 
separation examination, the veteran's mental status was 
reported as normal.  According to the veteran's DD-214 and 
other service records, he had service in the United States 
Army.  His occupational specialty was as a medical corpsman.  
His major claimed stressor, as advanced over the years, 
includes witnessing a close friend being killed by the name 
of "Waldent or Waldon" but this account has never been 
officially confirmed despite attempts by the RO.

In November 1990, the veteran filed a claim for service 
connection for PTSD.

In a VA examination in January 1992, the examiner noted that 
the veteran was a medically retired police officer due to a 
knee injury.  He was currently followed at the VA mental 
hygiene clinic as well as the VA PTSD clinic.  He began 
receiving treatment through the VA in 1987.  His initial 
diagnosis was a generalized anxiety disorder.  After several 
admissions, the diagnosis was changed to major depression, 
recurrent.  

The examiner noted that the veteran was casually dressed and 
groomed.  His mood was depressed.  He was somewhat hypoactive 
showing no abnormal tremors, tics, or mannerisms.  He was in 
poor contact with reality showing no evidence of psychotic 
symptoms or ideas.  He was not hallucinating, or delusional.  
His judgment was fair to poor and his insight was 
superficial.  The diagnosis was major depression, recurrent.  
The examiner further noted that, "the symptomatology he 
presented suggests some PTSD features but does not fulfill 
DSN3R criteria for diagnosis of Post Traumatic Stress 
Disorder."

By rating action in February 1992, service connection for 
PTSD was denied.  In making that determination the RO noted 
that the evidence of file failed to demonstrate any 
relationship between the veteran's present psychiatric 
condition and service.  In addition there was no diagnosis of 
PTSD.

During the September 1992 Travel Board hearing, the veteran 
testified reiterating that he witnessed a friend name 
"Waldon or Waldent" killed when he stepped on a landmine.  
He did not identify the date.  He testified he first went to 
see a psychiatrist after killing a suspect while a police 
officer.  He could not remember if it occurred in 1968 or 
1978.  

In July 1993, the Board remanded the claim for additional 
stressor development and a VA examination.   

By letter dated in September 1997, the U.S. Army & Joint 
Services Environmental Support Group (ESG) noted that no 
soldier by the name Walden or Waldent was listed as a 
casualty during the veteran's Vietnam tour.  

In a VA examination in February 1998, the examiner noted the 
veteran had 10 psychiatric hospitalizations between July 1987 
to November 1997.  He was involved in an automobile accident 
in October 1986 while working as a police officer and had 
been unemployed since 1986.  He had been diagnosed with 
depression, anxiety, and PTSD.  

The examiner noted that the veteran was neatly dressed and 
walking with a crutch and left knee brace.  He was alert and 
oriented x3.  His mood was slightly depressed, and his affect 
was constricted. Attention, memory, and concentration were 
good.  He was not hallucinating, suicidal or homicidal.  His 
judgment and insight were fair.  The examiner noted that:

The Board does not find evidence that 
there is psychotic symptomatology on this 
veteran, that there are no medical 
stressors, and that his disability has 
been the result of a car accident that 
prevented him from continuing his work as 
a policeman.  There is no evidence as to 
warrant the diagnosis of PTSD.

In a VA examination in July 1998, the examiner noted the 
veteran had been diagnosed with major depression since 1976.  
He had multiple psychiatric hospitalizations due to PTSD; 
and, had been examined on multiple occasions for claims of 
service connection for PTSD.  This included a psychiatric 
board examination in February 1998.

The examiner noted that the veteran was well dressed and 
groomed, alert, and in full contact with reality.  He was 
relevant, coherent, and logical.  He had a tendency to get 
depressed, sometimes associated to nightmares about Vietnam.  
He sometimes had very sudden memories of Vietnam lasting for 
only seconds but he would get depressed.  He was not 
hallucinating, or suicidal or homicidal.  His affect was 
adequate, and mood depressed; he was oriented; memory and 
intellectual functioning was adequate; judgment was 
maintained; and insight was superficial.  The diagnosis was 
dysthymia.

In January 1999 the Board remanded the claim for additional 
stressor development and an additional VA examination to 
consider any additional stressor evidence developed as a 
result of the remand.

In August 2002, the veteran was afforded VA aid and 
attendance examinations.  The examiner noted the veteran had 
suffered 4 CVAs with right hemiparesis, and total loss of 
speech, motor aphasia, and sphincter incontinence.  The 
veteran was considered incompetent.  A head CT reported a 
large area of encephalomalacia in the frontal lobes 
bilaterally, and old infarcts in the left basal ganglia, and 
multiple infarcts and lamina necrosis, and vasculitis.  The 
diagnosis was SP CVA; late effect complete aphasis.  

A neurologist noted that in October 2001, the veteran had 
numbness in both his hands and 2 days later he presented with 
a stroke.  He was admitted to the hospital and found to have 
bilateral frontal involvement.  Since that time he has been 
unable to speak and totally dependent in activities of daily 
living.  He did not initiate any actions on his own.  With 
much prompting he was able to open and close his eyes and do 
simple actions following command.  The assessment was that:

This is a very tragic case of a 55-year-
old male patient that has suffered 
devastating cerebrovascular accident that 
shows clinically a severe frontal lobe 
syndrome ............  This is, in my opinion, a 
severely disabled patient after the 
vascular accidents and he is totally 
dependent on his wife for all activities 
in daily living.

A psychiatrist noted the veteran in October 2001 was 
diagnosed with multiple cerebral pathologies.  He was able to 
walk but was incontinent and needed total care.  He was 
diagnosed with vascular dementia, catastrophic.

In a September 2003 PTSD examination, the examiner noted that 
the veteran could not be clinically evaluated, as he was 
unable to talk, communicate verbally, or otherwise provide 
any information.  The examiner noted:

Since we were not able to establish a 
psychiatric diagnosis and we are not able 
to obtain a past history of stressors in 
Military service due to the patient's 
medical condition, we cannot establish a 
link between the stressors and the 
patient's previously diagnosed mental 
disorders.

A review of the claims file and medical records reveal 
numerous psychiatric hospitalizations.  These include:

An August/September 1988 hospitalization with a diagnosis of 
major depression, recurrent.  

In July-August 1990, the veteran was hospitalized with a 
diagnosis of major depression, PTSD, and tobacco dependence. 

A May 1993 VA hospitalization report noting diagnoses of 
PTSD, major depressive disorder, and nicotine dependence.

A November 1995 to January 1996 hospitalization report noting 
diagnoses of PTSD, and major depressive disorder.

A June to July 1999 hospitalization report noting diagnoses 
of PTSD, and a history of psychotic depression.


Analysis.  The appellant essentially contends that he has 
PTSD stemming from stressors including a friend stepping on a 
landmine and being killed, and witnessing prisoners being 
killed.  

The Board has reviewed all the evidence of record including 
the service medical and personnel records, the information 
from the U.S. Army & Joint Services Environmental Support 
Group, the reports of several VA examinations and VA 
treatment records.  

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Cohen.  Nevertheless, the occurrence of a stressor 
is an adjudicatory determination.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  "Credible supporting evidence" is 
necessary as to such stressors and it could be obtained from 
service records or other sources.  Moreau, supra.  However, 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The record does not support that the veteran engaged in 
combat.  Furthermore, the claimed stressors do not involve 
fighting with the enemy and, thus, are not even 



combat related.  Therefore, the claimed stressors require 
independent corroboration.  Unfortunately, the United States 
Armed Forces Center for Research of Unit Records (AFCRUR), 
was unable to verify the claimed stressors.

Despite the veteran's assertions, and verification attempts 
by the RO, no documentation has been located to confirm his 
claimed in-service stressors.  The service personnel records 
show that the veteran received training as a medical 
corpsman.  His principal duties in Vietnam was as a security 
guard.  The veteran's DD Form 214 and service personnel 
records reflect that he earned no decorations, medals, 
badges, ribbons, or awards indicative of active combat 
participation.  The veteran did not submit sufficient 
information to identify the specific stressors that he has 
alleged or which would show that he participated actively in 
combat.  For these reasons, the Board finds that the veteran 
did not engage in combat with the enemy.  Because the veteran 
did not engage in combat with the enemy, his lay testimony 
alone is not enough to establish the occurrence of his 
alleged stressors.  Accordingly, service connection for PTSD 
requires credible supporting evidence that the claimed in-
service stressors actually occurred.  38 C.F.R. § 3.304.

While the Board acknowledges that the veteran has been 
diagnosed with PTSD by VA treating physicians, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers may have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).

Again, even when there has been a diagnosis of PTSD, the 
veteran's claim fails because there is no supporting evidence 
that the claimed in-service stressors actually occurred.  38 
C.F.R. § 3.304(f).  The veteran's statements regarding in-



service stressors, standing alone, are insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); see also Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

In this case, the Board finds that the credible evidence of 
record does not demonstrate the veteran engaged in combat 
with the enemy and that his reports as to combat experiences 
in Vietnam are too vague and nonspecific to warrant further 
verification efforts.  The Board finds the evidence of record 
indicating diagnoses of PTSD are not shown to have been based 
upon a verified in-service stressor and are insufficient to 
establish service connection under 38 C.F.R. § 3.304(f).  

The Board is well aware that VA examiners and a Veteran's 
Center clinician have rendered a diagnosis of PTSD.  However, 
the Board is not required to grant service connection for 
PTSD merely because a physician accepted, as credible, the 
veteran's description of his Vietnam experiences and in turn 
diagnosed PTSD.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

It is further observed that the veteran has suffered a series 
of catastrophic CVAs over the years leaving him incompetent 
and unable to communicate.  At this time, it would be futile 
to continue any further attempts at developing additional 
stressor evidence.  

In the absence of a verified stressor, diagnoses of post-
traumatic stress disorder are not sufficient to support the 
claim.  An opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged post-traumatic stress disorder had its origins in the 
veteran's service.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of post-traumatic stress disorder was based on 
an unsubstantiated history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.  The reasonable doubt doctrine is not 
applicable in this case, as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2004).  Accordingly, the 
Board is constrained to conclude that post-traumatic stress 
disorder was not incurred in or aggravated by service.

ORDER


Entitlement to service connection for PTSD is denied.




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


